Dissenting opinion of
Hall, J.
The bill of exceptions in this case contains only the tendency of the evidence, and does not contain the entire evidence. It appears from the said bill of exceptions that the plaintiff introduced evidence tending to show “that it was customary for the plaintiff as a common carrier, to pay the carrier, from which they received goods,the freight and back charges and collect the amount from the consignees, and for the consignees to put in their claims against the carriers for reclamations and damages.” I agree with the majority of the court in holding that, had this been the only evidence touching the implied request by defendants of the plaintiff to render the services sued for in this case, the judgment of the circuit court should be reversed; and I fully concur in the reasons given, in the opinion of the majority of the court, in support of such holding.
But the defendants, as shown by the bill of exceptions, introduced evidence tending to show “that for some time prior to February 1, 1881, the plaintiff had been in the habit of hauling freight belonging to the defendants from the depots in Kansas Qity to their place of business.”
Now the inference which I draw from this record-statement of the tendency of the evidence to show such a *115babit, is that the babit was in accordance with and not contrary to the ciostom of plaintiff in proof.
If my inference be correct, the plaintiff bad a right, implied from bis babit established by the defendants’ evidence, to continue in said babit, until notified by defendants to desist therefrom. As to whether or not such notice bad been given to plaintiff by defendants, was an issue of fact, which was submitted in the declarations of law given by the court. That issue was determined by the court in favor of plaintiff. That finding is supported by the evidence.
For these reasons I am forced, with some diffidence, but with a clear convictiou of the correction of my conclusion, to dissent from the judgment of this court reversing the judgment of the circuit court, it being, as I think, for the right party.